                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 18, 2019
                                                                           David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 TIMOTHY KLICK,                  §   CIVIL ACTION NO.
 individually and on behalf      §   19-cv-01583
 of all others similarly         §
 situated,                       §
                 Plaintiff,      §
                                 §
                                 §
        vs.                      §   JUDGE CHARLES ESKRIDGE
                                 §
                                 §
 CENIKOR                         §
 FOUNDATION,                     §
         Defendant.              §

                              ORDER

    Before the Court is a motion for consolidation by Defendant
Cenikor Foundation. Dkt 35. There is no response, but counsel
for each plaintiff in all related cases are unopposed to
consolidation. Id at 14.
    Upon consideration, the Court denies the motion.
    Cenikor wishes to consolidate this case with four others
currently pending before Judge Ellison:
        o     Williams v Cenikor Foundation, et al, Case No 4:19-cv-
              02828 (SD Tex), formerly Case No 1:19-cv-00229
              (ED Tex);
        o     Potter v Cenikor Foundation Inc, et al, Case No 4:19-cv-
              03031 (SD Tex), formerly Case No 3:19-cv-00294
              (MD La);
        o     Aleem v Cenikor Foundation Inc, Case No 4:19-cv-
              03032 (SD Tex), formerly Case No 3:19-cv-00268
              (MD La); and
        o   Sorey v Cenikor Foundation, Case No 4:19-cv-03033
            (SD Tex), formerly Case No 3:19-cv-00267 (MD
            La).
    The Court has reviewed the complaints on file in each action.
Counsel for each plaintiff in each action is different. The Potter
and Williams actions each also name an additional defendant
beyond Cenikor.
     Other parts of the cases vary as well, including factual
predicates. Indeed, plaintiff gives no concrete assurances in this
regard, conceding that discovery “may reveal differences in terms
of the plaintiffs or the proposed classes.” Dkt 35 at 11.
     These differences extend to the pleaded causes of action. All
five cases assert minimum wage and overtime violations of the
Fair Labor Standards Act. See 29 USC §§ 206, 207. But only the
Sorey action and the one before this Court solely limit themselves
to such claims. The Williams action adds a different FLSA claim
for failure to maintain accurate records. See 29 USC § 211(c). The
Potter action doesn’t, but instead adds a claim under the Louisiana
Wage Payment Act. See La RS §§ 23:631–32. The Aleem action
includes a similar claim under the Louisiana Wage Payment Act,
while also adding a state common-law claim for breach of implied
contract and quantum meruit.
    Rule 42(a) allows for consolidation of actions involving “a
common question of law or fact.” But district courts maintain
“very broad discretion in deciding whether or not to
consolidate.” Frazier v Garrison ISD, 980 F2d 1514, 1532 (5th Cir
1993). A key focus is the avoidance of “unnecessary cost or
delay.” FRCP 42(a)(3).
    It appears that some overlapping questions of fact and law
may exist, at least at a certain level of generality. But the Court
sees no path towards a unified approach to this litigation. Quite
simply, different plaintiffs are bringing different causes of action
while represented by different counsel. Given the disparities in
parties and counsel, the differing factual predicates, and the
variance in causes of action, the Court finds that consolidation
would more likely increase cost and delay, rather than avoid it.




                                 2
    This denial in no way precludes voluntary and professional
cooperation between counsel. To the extent that some witnesses
or documents might overlap in these cases, the Court encourages
the parties to cooperate during discovery to avoid unnecessary
costs. See Pugh v Baker Hughes Oilfield Operations Inc, 2007 WL
3378377, at *2 (SD Tex).
    The Court DENIES the motion.
    SO ORDERED.


           Signed on December 18, 2019, at Houston, Texas.



                           Hon. Charles Eskridge
                           United States District Judge




                              3
